DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 11/10/2020.  Claims 1-7 are pending in the application.

Information Disclosure Statement
The information disclosure statements filed 11/10/2020 and 07/06/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.
Claim Objections
Claim 7 is objected to because of the following informalities:  As per claim 7, the claimed term “a memory device”, twice recited in the claim, should be changed to “a non-transitory computer readable storage media”.  A reason for doing so is to steer away from being read as claiming a transmission medium or signal carrier wave.   
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim 7 does not fall within at least one of the four categories of patent eligible subject matter because it recites “a memory device” in lines 1 and 2.  In the present condition, the term “a memory device” can be referred to a computer readable storage media, disclosed to include transmission medium or signal carrier wave using the term “RAM, EPROM, EEPROM, flash memory, registers, hard disks, CD-ROM, DVD, etc.” in first paragraph of page 70 in the specification of the instant application.  Perhaps, in a response to this Office Action, Applicant should further amend the claim to replace “a memory device” with “a non-transitory computer readable storage media” to overcome the outstanding rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 of U.S. Patent No. 10,869,318. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 1 Claims
‘318 Patent Claim 12 Claims
An integrated circuit, which is configured to control a process of a transmitting device to transmit data via a sidelink interface to one or more receiving devices, wherein the process includes:
A method for a transmitting device for determining radio resources to be used for a data transmission from the transmitting device via a sidelink interface to one or more receiving devices, wherein the method comprises the following steps performed by the transmitting device:
performing a resource sensing procedure to acquire information about radio resources usable by the transmitting device to transmit data at a later point in time, and
performing a resource sensing procedure so as to acquire information about radio resources usable for the transmitting device to transmit data at a later point in time, and
after data becomes available for transmission, performing an autonomous radio resource allocation to select radio resources within a transmission window to be used to transmit the data, based on the information acquired in the resource sensing procedure during a sensing window before the data became available for transmission,
after data becomes available for transmission, performing an autonomous radio resource allocation to select radio resources within a transmission window to be used for transmitting the data, based on the information acquired by the resource sensing procedure during a sensing window before the data became available for transmission,

wherein the autonomous radio resource allocation comprises selecting radio resources in primary subframes of the transmission window preferably over radio resources in secondary subframes of the transmission window, and
wherein the secondary subframes in the transmission window correspond to those subframes in the sensing window during which the transmitting device did not perform the resource sensing procedure, and the primary subframes in the transmission window correspond to those subframes in the sensing window during which the transmitting device did perform the resource sensing procedure.
wherein the secondary subframes in the transmission window correspond to those subframes in the sensing window during which the transmitting device did not perform the resource sensing procedure, and the primary subframes in the transmission window correspond to those subframes in the sensing window during which the transmitting device did perform the resource sensing procedure.


Rationales:
From the above claim comparison, one can see that claim 1 of the instant application overlaps in claim scope with claim 12 of the ‘318 patent and in that it claims variously and essentially the same limitations as those in claim 12 of the ‘318 patent.  There is a mere difference between the claims depicted in the bolded words.  The difference appears to be using different wording but meaning is the same.  It is deemed 
As per claims 2-7 the claims are deemed obvious over claims 16, 17, 13, 14, 15, and 12, respectively for the same rationales applied to base claim 1 as discussed above.

Allowable Subject Matter
It is noted that claims 1-7 of the instant application recite similar limitations as those in claims 12-17 of the ‘318 patent as above discussed.  Should a response to this Office Action overcome all of the above raised issues, the instant application shall be place in a favorable condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tang et al. (US 10,798,738).
Sorrentino et al. (US 9,961,685).
Wei (US 2017/0150538).
Patil et al. (US 2017/0006580).

Sony, Discussion on sensing for autonomous resource selection, 3GPP TSG RAN WG1 Meeting #84bis, R1-162560, 5 pages, April 15, 2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 24, 2022